             Case 1:17-cv-06164-KPF Document 64-2 Filed 01/31/19 Page 1 of 5


                              Michael Faillace & Associates, P.C.
                                            60 East 42nd Street
                                                Suite 4510
                                           New York, NY 10165

                           Ph:(212) 317-1200                Fax:(212) 317-1620


Ramon Victoria                                                                             January 31, 2019




                                                                                 File #:      MuzzarellaPi
Attention:                                                                       Inv #:           Sample

RE:         Victor Hugo Ortega Hernandez et al v. Muzzarella Inc. et al


DATE               DESCRIPTION                                      HOURS        AMOUNT         LAWYER

Jul-27-17         Initial interview with client                           1.00      175.00              PL

Aug-04-17          contacted client and discussed facts of case           0.10       45.00             MF

Aug-13-17          researched lexis and drafted complaint                 2.80    1,260.00             MF

Aug-14-17         reviewed and corrected complaint; discussed             1.90      855.00             MF
                  with Es the correct name of the owner;
                  requested that Es make corrections to the
                  complaint

Aug-15-17          finalized and filed complaint                          2.00      350.00              PL

Aug-16-17          drafted damage calculations                            0.75      131.25              PL

Oct-25-17         got status of case from SI                              0.10       45.00             MF

Jan-03-18         phone call with client to discuss case                  0.10       10.00              PL

Jan-09-18         Telephone conference with opposing counsel              0.10       35.00              SI
                  re: settlement and time to answer

Feb-16-18         Telephone conference with Opposing counsel              0.10       35.00              SI
                  regarding extension of time to file answer

Feb-19-18         got status of case from SI                              0.10       45.00             MF
Invoice #:      Sample                Page 2                           January 31, 2019
                 Case 1:17-cv-06164-KPF Document 64-2 Filed 01/31/19 Page 2 of 5



    Mar-15-18        Drafted initial conference materials               0.20     70.00    SI

    Mar-23-18        Travel to and from initial conference; appear at   0.90    315.00    SI
                     initial conference

    Apr-10-18        Drafted Plaintiff's initial disclosures            0.30    105.00    SI

    Apr-11-18        Telephone conference with Opposing counsel         0.50    175.00    SI
                     and mediator

    May-15-18        Drafted mediation statement                        0.70    245.00    SI

    May-21-18        Reviewed case in preparation for mediation         0.30    105.00    SI

    May-22-18        Discussed with SI that OC threatened to move       0.10     45.00    MF
                     for sanctions by claiming our client was lying

                     Travel to and from mediation; attend               2.60    910.00    SI
                     mediation

    Jul-20-18        Telephone conference with opposing counsel         0.20     70.00    SI
                     regarding new counsel and defendants' request
                     for extension of time to complete discovery
    Aug-14-18        Discussed with staff status of case                0.10     45.00    MF

    Oct-04-18        Drafted notices of deposition                      0.40    140.00    SI

    Oct-09-18        Drafted responses and objections to                1.30    455.00    SI
                     Defendants' document requests and
                     interrogatories

    Oct-24-18        Telephone confernece with mediatior in             0.20     70.00    SI
                     advance of mediation

    Oct-25-18        Telephone confernece with opposing counsel         0.10     35.00    SI

    Oct-26-18        Travel to and from mediation, appear at            3.20   1,120.00   SI
                     mediation

    Oct-29-18        Drafted notices of deposition                      0.30    105.00    SI

    Oct-31-18        Prepared client for deposition                     0.70    245.00    SI

    Nov-02-18        Prepared for depositions                           1.40    490.00    SI

                     Travel to and from depositions, defend             3.50   1,225.00   SI
Invoice #:      Sample                Page 3                           January 31, 2019
                 Case 1:17-cv-06164-KPF Document 64-2 Filed 01/31/19 Page 3 of 5



                     plaintiff's deposition; take defendant's
                     deposition

    Nov-08-18        Travel to and from pretrial conference; appear   1.30    455.00      SI
                     at pretrial conference

                     Drafted status letter                            0.20     70.00      SI

    Nov-09-18        Drafted letter regarding settlement conference   0.10     35.00      SI

    Nov-30-18        Drafted pretrial materials                       3.10   1,085.00     SI

    Dec-17-18        Drafted letter motion for extension of time to   0.20     70.00      SI
                     file pretrial materials

    Dec-26-18        Discussed with SI that the Defendants claim      0.20     90.00      MF
                     that our client made different claims to the
                     DOJ

                     Drafted proposed voir dire                       0.40    140.00      SI

    Jan-03-19        Telephone conference with woman at               0.20     70.00      SI
                     Industrial Board of Appeals

                     Drafted letter to defense counsel regarding      0.30    105.00      SI
                     adjournment of hearing at Industrial board of
                     appeals

    Jan-04-19        Organized documents for conference               0.25     25.00      PL

    Jan-07-19        discussed case with SI the judge's decision to   0.20     90.00      MF
                     deny OC's motion to postpone trial for a
                     hearing

                     Travel to and from FPTC; appear at FPTC          2.10    735.00      SI

    Jan-14-19        Prepared for trial                               3.80   1,330.00     SI

    Jan-15-19        Prepared for trial with client                   1.10    385.00      SI

                     Prepared for trial                               2.70    945.00      SI

    Jan-16-19        Discussed with SI defendant's decision to        0.10     45.00      MF
                     postpone trial and go ahead with trial

    Jan-17-19        Discussed with SI whether we should confirm      0.10     45.00      MF
                     the interpreters since it is possible the
                     defendants will declare bankruptcy
Invoice #:      Sample                Page 4                           January 31, 2019
                 Case 1:17-cv-06164-KPF Document 64-2 Filed 01/31/19 Page 4 of 5



                     Discussed with SI the probability of                0.30    135.00    MF
                     defendants filing for bankruptcy; discussed
                     OC's response to our inquiry about bankruptcy
                     and requested that PP reserve interpreters for
                     trial; discussed the strengths of our client with
                     SI

                     prepared client for trial                           3.00    300.00    PL

    Jan-18-19        Discussed with SI what action to take in order      0.90    405.00    MF
                     to preclude defendants from presenting
                     document when they cannot validate it;
                     discussed with SI defendants' refusal to
                     negotiate; discussed with SI the action by
                     defendants of making false accusations against
                     us and what she plans to do about the
                     document defendants cannot validate

                     Drafted email response to Judge Failla              0.20     70.00    SI
                     regarding wage notice

                     Prepared for trial                                  4.60   1,610.00   SI

    Jan-19-19        Prepared opening statement for trial                1.50    525.00    SI

    Jan-21-19        Prepared client for trial                           3.20   1,120.00   SI

                     Prepared for trial                                  1.60    560.00    SI

    Jan-22-19        Discussed with SI what occurred at the court        0.20     90.00    MF

                     Discussed with PH developments in the case          0.10     45.00    MF

                     Travel to and from trial; appear at trial           2.20    770.00    SI

                     Telephone conference with opposing counsel          0.20     70.00    SI
                     and judge

                     Drafted letter regarding spread of hours and        0.40    140.00    SI
                     fixed rates in hospitality industry

                     Telephone conferences with opposing counsel         0.30    105.00    SI
                     regarding settlement

    Jan-23-19        Discussed with SI results of settlement             0.20     90.00    MF
                     conference
Invoice #:      Sample                Page 5                           January 31, 2019
                 Case 1:17-cv-06164-KPF Document 64-2 Filed 01/31/19 Page 5 of 5



                     Travel to and from settlement conference;      3.20       1,120.00             SI
                     appear at settlement conference

                     Drafted settlement agreement                  1.20         420.00              SI
                                                                        ___________
                     Totals                                        65.70 $22,251.25


    DISBURSEMENTS

    Sep-22-17        Process Server (Service on Muzzarella Inc.)                 65.00
    Dec-06-18        Transcript: Reporter Appearance +                          389.25
                     minuscript/condensed transcript
    Jan-17-19        Stationery/Supplies                                          58.59
    Jan-18-19        Stationery/Supplies                                          87.10
    Jan-21-19        interpreter fee                                           3,200.00
                                                                           ___________
                     Totals                                                   $3,799.94
                                                                                          ___________
                     Total Fee & Disbursements                                              $26,051.19
                                                                                          ___________
                     Balance Now Due                                                        $26,051.19
